Exhibit 10.32

LEASE AGREEMENT

(Hedden-Empire Building)

THIS LEASE is made and entered into this 20th day of November, 1998, by and
between BRUCE E. LEE and TABLE BUTTE CATTLE COMPANY, a Montana corporation, of
208 North 29th Street, Suite 221, P.O. Box 1222, Billings, MT 59103, hereinafter
referred to as “Lessor” and ONE EIGHTY COMMUNICATIONS, INC., a Washington
corporation, of 118 North Stevens Street, Spokane, WA 99201, and 210 North 29th
Street, Billings, MT 59101, hereinafter referred to as “Lessee”.

WITNESSETH

Lessor does lease, let and demise unto Lessee the commercial rental space
located at 210 North 29th Street, Billings, MT 59101, more particularly
described as follows:

Approximately 4,300 square feet of space in the Hedden-Empire Building (202-212
North 29th Street, Billings, MT) being that portion of that space commonly
referred to as 210 North 29th Street, as shown on attached Exhibit “A”.

1.             The parties agree that the term of this lease shall be for a
period commencing December 6, 1998, and ending on June 30, 2006.

2.             Lessee covenants and agrees to pay Lessor at its address above a
monthly rent of Two Thousand Three Hundred Dollars ($2,300.00) due and payable
in advance on the first day of the month. The first month’s rent shall be
prorated, and shall be paid upon execution of this lease. Provided, however,
that beginning July 1, 2003, Lessee shall pay to Lessor a monthly rent of Two
Thousand Four Hundred Ninety Dollars ($2,490.00).

3.             Lessee may, by written notice, delivered to Lessor on or before
the expiration of the primary term, extend this lease agreement for an
additional five (5) years, which extended term commences on July 1, 2006, and
ends on June 30, 2011, upon the same terms, conditions and covenants as set
forth herein except that the fixed monthly rent shall be the sum of Two Thousand
Five Hundred Ninety Dollars ($2,590.00), provided that said rent as of July 1,
2007, shall be increased by the change in the Consumer Price Index, as published
by the United States Government, using July 1, 2004, as the base date.
Thereafter, each year during this option term, as of July 1, the monthly rent
shall be increased by the change in the Consumer Price Index for the preceding
year.

4.             Lessee may, by written notice, delivered to Lessor on or before
the expiration of the first option term, provided that Lessee has exercised such
first option, extend this lease agreement for an additional five (5) years,
which extended term commences on


--------------------------------------------------------------------------------


July 1, 2011, and ends on June 30, 2016, upon the same terms, conditions and
covenants as set forth herein except that the fixed monthly rent shall continue
to be increased on July 1 of each year, including the beginning date of the
option term, by the change in the Consumer Price Index for the preceding year.

5.             Lessee shall not be required to pay Lessor a security deposit.

6.             Lessee shall have shared use of the foyer and restrooms, with
Heros or successor tenants.

7.             The property is leased “as is”. Lessee, at its sole and separate
expense, shall provide any and all leasehold and/or premises improvements that
it shall deem necessary or advisable for its purpose, including without
limitation any interior demising walls, ceiling, carpet and other flooring,
interior HVAC separation and any desired interior and exterior electrical or
plumbing modifications or upgrade. Lessee shall have the option, at its expense,
to cut in and install exterior windows to the side alley, provided that this
shall be done with Landlord’s prior approval of the design to accommodate a
future exterior doorway to the side alley. Any structural alterations or
additions shall be first approved by Lessor, which approval shall not be
unreasonably withheld.

8.             Lessee shall be entitled to possession of the premises and may
actually begin any construction as of December 6, 1998, provided that Lessee
shall have access to the premises at all reasonable times after the execution of
this lease until such date for the purpose of planning, specifications and
bidding.

9.             Lessee shall have the right, at Lessee’s expense, to place
reasonable and appropriate exterior signage on the premises in keeping with city
codes.

10.           Lessee shall have reasonable access to the remainder of the
Hedden-Empire Building for communications linage and cabling, and shall have the
right to place a communication antenna on the roof top, and shall have access to
the roof top for such purposes. Lessee may place a back-up electric generator on
the premises, and may do so in its interior space, provided that as an
alternative, the generator may be placed in the basement parking garage or on
the roof of the building, or otherwise situated, as the parties may mutually
agree. If the generator is to be powered by natural gas, said natural gas shall
be separately metered from that natural gas used by the building at large and
paid for separately by Lessee.

11.           It is the intent of the parties that Lessee pay for its own
electrical and gas usage in the premises, separate and in addition to the rent
provided herein, and the parties recognize that the premises are not now
separately metered from Hero’s. The existing electrical and gas accounts shall
be placed in the separate name of Lessee for which Lessee shall be liable to the


--------------------------------------------------------------------------------


provider. The parties agree to each bear one-half the cost of separate metering.
If such separate metering should prove not be feasible in the mutual judgment of
the parties, the parties shall rely upon fair estimates and historical usages to
determine as practical as possible under the circumstances Lessee’s electric and
gas usage including without limitation lighting, kitchen, computer,
communications equipment, general duplex and air conditioning and heat usages,
and Lessor shall be responsible, on a reimbursement basis, for that used by
Hero’s or successor tenants.

12.           Lessee does hereby covenant and agree with Lessor that Lessee
shall:

a)             Pay the rent at the time and place in the manner aforesaid;

b)            Use and occupy the leased premises in a careful and proper manner;

c)             Not commit any waste therein;

d)            Not use or occupy the leased premises for any unlawful purpose and
will conform to and obey all present and future laws and ordinances and all
rules, regulations, requirements and orders of all governmental authorities or
agencies respecting the use and occupation of the leased premises;

e)             Maintain the interior of the leased premises including exterior
glass in a safe condition and as good condition as the same at the commencement
of this lease, reasonable wear and tear excepted;

f)             Permit Lessor to enter on the leased real estate premises at all
reasonable times to examine the condition of the same;

g)            Assume all risk of loss as to Lessee’s own fixtures, contents and
personal property;

h)            Not assign or sublet, in whole or in part, this lease or the
leased premises, without the prior written consent of Lessor, which consent
shall not be unreasonably withheld;

i)              Pay all personal property taxes and license fees levied on its
personal property and leasehold improvements situated upon the premises;

j)              Provide and use chair mats under all rolling chairs such as to
protect the carpet;

3


--------------------------------------------------------------------------------


k)             Refrain from posting makeshift and unorthodox signage on or about
the exterior door of the leased premises;

l)              Pay all charges for electricity and gas delivered to or used in
the premises.

13.           Lessor covenants and agrees with Lessee that Lessor shall:

a)             Pay all charges for water rendered to the leased commercial
space;

b)            Pay the real estate property taxes and special assessments on the
leased real estate during the duration of this lease agreement;

c)             Provide five-nights-per-week standard janitorial service to the
leased premises.

14.           The parties agree that:

a)             Anything in this Lease to the contrary notwithstanding, if the
demised premises or the building should be partially or totally damaged or
destroyed by fire or other casualty insurable under a standard form policy of
fire and extended coverage insurance (including vandalism, malicious mischief,
and “all risk” if such coverage is carried by Lessor) then, if this Lease shall
not have been canceled in accordance with the provisions hereinafter made in
this Lease, Lessor shall with reasonable dispatch after written notice to it of
the damage or destruction, repair the damage, and replace, restore, and rebuild
the demised premises and building at its sole cost and expense. Lessor will
commence such repair, replacement, restoration or rebuilding as soon as
practicable after receiving notice from Lessee to do so, but under no
circumstances later than ninety (90) days after receipt of such notice. Lessor
shall not be required by this paragraph to repair, replace, restore or rebuild
any property which Lessee shall, under other provisions of this Lease, be
entitled to remove from the demised premises, it being agreed that Lessee shall
bear the entire risk of loss, damage, or destruction of such property while it
is on the demised premises.

b)            If the demised premises shall be partially damaged or partially
destroyed, the rent payable under this Lease shall, to the extent that the
demised premises shall have been rendered unfit for use for Lessee’s business
purposes, be abated for the period from the date of such damage or destruction
to the date that such damage or

4


--------------------------------------------------------------------------------


destruction shall be repaired or restored. If the demised premises or a major
portion thereof shall be totally or substantially damaged or destroyed or
rendered completely or substantially unfit for use for Lessee’s business
purposes because of fire or other casualty as provided for in paragraph 13(a),
the entire rent shall, as of the date of the damage or destruction, abate until
Lessor shall repair, restore, replace and rebuild the building and the demised
premises; provided, however that should Lessee reoccupy a portion of the demised
premises while the restoration work is taking place and prior to the date that
the entire demised premises are again made fit for use for Lessee’s business
purposes, rent shall be apportioned and become payable by Lessee in proportion
to the part of the demised premises occupied by it for the purpose of conducting
its business, effective on the date that the Lessee shall again begin conducting
its ordinary business from the demised premises or any portion thereof.

c)             In the event that the demised premises, or a major part thereof,
shall be totally or substantially damaged or destroyed, or rendered completely
or substantially untenantable as set forth in paragraph 13(b), Lessee may, at
its option, exercisable within ninety (90) days of the date of casualty, cancel
this Lease by written notice to Lessor, provided Lessor has not commenced to
repair the damage in accordance with paragraph 13(a) above.

d)            In the event the damage to the building, without regard to the
status of the demised premises, shall in the reasonable opinion of the Lessor
have rendered it untenantable, Lessor may, within sixty (60) days of the
casualty, by written notice given to Lessee, elect not to repair or rebuild the
building. This Lease shall thereupon terminate effective as of the date of
casualty. After receipt of such notice, Lessee shall vacate the demised premises
as quickly as it is reasonably possible, provided, however, that Lessee shall be
entitled to occupy the demised premises or any part thereof without liability to
Lessor for as long as it is reasonably necessary to salvage or remove therefrom
its personal property as provided in this Lease.

e)             No damages, compensation, or claims shall be payable by Lessor
for inconvenience, loss of business, or annoyance arising from any repair or
restoration of any portion of the demised premises or of the building required
to be made by Lessor under the provisions of this Lease, but this section shall
not be construed to limit the abatement of Lessee’s rent in accordance with
paragraph 13(b) above. Lessor covenants with Lessee that

5


--------------------------------------------------------------------------------


it shall use its best efforts to effect all such repairs promptly and in such
manner as not unreasonably to interfere with Lessee’s occupancy if Lessee shall
not have vacated the demised premises or the portion thereof to be repaired
because the same shall have become untenantable.

f)             Lessee shall insure all personal property and fixtures, not
belonging to Lessor, situated on or in the demised premises against damage by
fire or other casualty under a standard form policy of fire and extended
coverage insurance (including vandalism, malicious mischief and “all risk”) in
an amount sufficient to cover replacement or repair.

g)            Lessor shall insure Lessor’s interest in the real estate and
Lessor’s personal property situated on or in the demised premises against damage
by fire or other casualty under a standard form policy of fire and extended
coverage insurance (including vandalism, malicious mischief and “all risk”) in
an amount sufficient to cover replacement or repair.

h)            The Lessor and Lessee hereby waive on behalf of themselves and
their respective insurers, any claims that either may have against the other for
loss or damage resulting from perils covered by the standard form of fire and
extended coverage insurance including vandalism and malicious mischief, to the
extent of such policies which shall be in effect from time to time, it being
expressly understood that this waiver is intended to extend to all such loss or
damage whether or not the same is caused by the fault a neglect of either Lessor
or Lessee. Each party shall secure from its casualty insurer a waiver of
subrogation endorsement to the policy and, upon request, deliver a copy of such
endorsement to the other party to this Lease.

15.           Lessee shall keep the demised premises in good condition and
repair, and Lessor shall keep the remainder of the building in good condition
and repair.

16.           In the event Lessee fails to pay any rent due hereunder or fails
to keep or perform any of the other terms or conditions hereof, or otherwise
breaches this lease or defaults hereunder, then ten (10) days after written
notice of default of the payment of rent, or thirty (30) days after written
notice of any other default, Lessor may, if such default has not been corrected,
declare Lessee’s right of possession under this lease canceled, whereupon Lessee
shall peaceably deliver possession of the premises, and in this regard, it shall
be lawful for Lessor to enter upon the leased premises and again have, repossess
and enjoy

6


--------------------------------------------------------------------------------


the same, as if this lease had not been made, without prejudice, however, to the
rights of Lessor to recover from Lessee all rent due under this lease. In cases
of any such default and forfeiture of possession, Lessor may relet the leased
premises for the remainder of said term to the highest rent reasonably
obtainable and may recover from Lessee any deficiency between the amounts
obtained and the rent herein reserved. Any specification of remedy herein shall
not be exclusive, and Lessor shall have any remedy for breach of this lease
allowed by law.

17.           It is agreed and understood that the provisions of this lease
shall apply to and bind the heirs, executors, personal representatives,
successors and assigns of the respective parties hereto as if in each provision
particularly mentioned.

18.           It is agreed that any failure or delay of Lessor to declare a
default for breach of this lease, or assert any right hereunder, shall not
operate as a bar or waiver to declare such default or assert such right in the
future.

19.           Lessee acknowledges that Lessee has personally inspected and
examined the property covered by this lease. Lessee is thoroughly familiar with
the same and acknowledges that Lessee is entering into this lease based upon
Lessee’s own examination and inspection, and that the premises are fit and
suitable for Lessee’s intended purposes in all regards.

20.           Any notice to be given hereunder may be served upon the party
personally, or by regular first class or certified mail, directed to such party
at its address above, or at such other address as notice in writing may be
given, similarly served, and notice served by mail shall be deemed complete when
deposited in the U.S. mail, postage prepaid.

21.           The parties having substantially equal bargaining power, and equal
opportunity for advice of legal counsel with regard to this lease, each party
waives any right or rule of construction or interpretation that this lease be
most strictly construed against the party furnishing or drafting the same.

22.           In the event that Lessee shall remain in possession of the
premises upon expiration of the term of this lease, without said tenancy being
terminated or term extended, the tenancy shall be deemed a month-to-month
tenancy, upon the same terms as herein contained until changed pursuant to the
agreement of the parties or pursuant to law, which month-to-month tenancy may be
terminated by either party upon thirty (30) days written notice to the other.

23.           Prior to December 6, 1998, or within ten (10) days thereafter,
Lessor shall remove from the premises Lessor’s personal property, which shall
include without limitation the large mirrors

7


--------------------------------------------------------------------------------


presently attached to the walls, the dance lights, stereo system and the large
table and chair storage shelf in the back room.

IN WITNESS WHEREOF, the parties have hereunto executed this lease the day and
year first above written.

LESSOR:

LESSEE:

 

 

 

 

 

ONE EIGHTY COMMUNICATIONS, INC.

 

 

 

 

 /s/ Bruce E. Lee

 

By:

/s/ Gregory Green

BRUCE E. LEE

 

GREGORY GREEN

 

 

Its:  President

 

TABLE BUTTE CATTLE COMPANY

 

 

 

 

 

 



 

 

 

By:

/s/ Bruce E. Lee

 

 

 

 

BRUCE E. LEE

 

 

 

Vice President

 

 

 

8


--------------------------------------------------------------------------------


 

[GRAPHIC]


--------------------------------------------------------------------------------


LEASE MODIFICATION AGREEMENT
(Hedden-Empire Building)

The undersigned, BRUCE E. LEE and TABLE BUTTE CATTLE COMPANY, as Lessor, and
AVISTA COMMUNICATIONS OF MONTANA, INC. (Successor to One Eighty Communications,
Inc.), as Lessee, being the parties to that certain lease agreement dated the
20th day of November, 1998, covering that certain commercial space described
therein being a portion of the Hedden-Empire Building situated at 202-212 North
29th Street, Billings, Montana, and agree to modify the lease as follows:

1.             Throughout the duration of the lease, including all option terms
and extensions, Lessee’s stated rent shall be reduced by $150.00 per month, i.e.
its current rent shall be $2,150.00 per month. The $150.00 reduction shall be
taken after CPI adjustments. This paragraph shall be effective with the rent due
October 1, 1999.

2.             There is added to Lessee’s leasehold premises for its use,
storage bin #27 (approximately 140 sq. ft.) situated in the tenant storage area
of the basement of the building.

3.             Lessor shall have no obligation to participate in, or reimburse
Lessee for, the exterior or interior electrical service upgrades done by Lessee
at its expense specifically including those directly or indirectly benefiting
the building at large as opposed to Lessee’s leasehold premises. Any contractor,
vendor, or other third party warranties or responsibilities with regard thereto
shall inure to the benefit of Lessor as well as Lessee, and are hereby assigned
as the parties’ interests may from time to time appear.

DATED this 9th day of September, 1999.

 

LESSOR:

LESSEE:

 

 

 

AVISTA COMMUNICATIONS OF

 

MONTANA, INC.

 

 

 

 

 /s/ Bruce E. Lee

 

By:

/s/ [Illegible]

 

BRUCE E. LEE

 

 

 

 

Its:

  General Manager

 

TABLE BUTTE CATTLE COMPANY

 

 

 

 



 

 

By:

/s/ Bruce E. Lee

 

 

 

BRUCE E. LEE

 

 

Vice President

 

 


--------------------------------------------------------------------------------